DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II and Species B in the reply filed on 01/26/2022 is acknowledged.
Claim(s) 33 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/26/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 19, 22, 24, 39, 42 & 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy (U.S. Patent Application 2005/0234332 A1).
Claim 19:  Murphy teaches – 
A data processing (Figure 1, Element PROCESSING FUNCTIONALITY) method associated with a knee arthroplasty [computer-assisted total knee replacement (TKR) surgery] (Para 0002) to be performed on a knee joint of a patient [joints within the musculoskeletal system of a human or an animal, such as…knee] (Para 0004), 
the method implemented by one or more medical navigation computing devices [computer-assisted navigation] (Para 0098) and comprising: 
subsequent to a cut of a proximal end of a tibia of the patient [surgical cuts can be planned before any irreversible bone cuts are made] (Para 0111) and an insertion of a spreading device [tensioners can also be used] (Para 0100) between a femur of the patient and the tibia [using a tensor that is inserted between the femur and the tibia] (Para 0019), 
determining for one or more flexion angles of the knee joint (Table II, Elements Flexion/Extension angle, Varus/valgus extension and Varus/varus flexion)
a first relative position of the tibia and the femur when the knee joint is under varus stress and a second relative position of the tibia and the femur when the knee joint is under valgus stress [assessment of the state of the ] [user has acquired data from AP drawer, varus/valgus, and rotational testing] (Page 10, Para 0102);
Examiner’s Note:  The prior art discloses full flexion and full extension and at intervals in between during varus and valgus tests.  The Examiner contends that this disclosure means a first position at full extension under varus test and a second position at full extension under valgus test. 
determining a range of motion from the first and second relative positions [assess and provide feedback on the state of the soft tissues in a rage (sic) of motion, such as under varus/valgus,…stresses, and can suggest or at least provide more accurate information…about soft tissue adjustments] (Page 6, Para 0073) and 
displaying the range of motion [displays position and orientation of these objects on a screen or monitor] (Page 7, Para 0078) ["position and orientation" denotes a position of an object in three-dimensional space with respect to all six degrees of freedom relative to a known coordinate system. When the object, such as a body part or a prosthetic component] (Page 0077) to facilitate selection of one or more parameters associated with the knee arthroplasty [using the computer to provide ] (Claim 14 and Page 5, Para 0051).
Claim 22/19:  Murphy teaches further comprising generating one or more transformation matrices [logic matrix] representing one or more of the first or second relative positions between the tibia and the femur (Page 4, Para 0030-0031 & 0045).
Claim 24/19:  Murphy teaches further comprising receiving at least one position or size parameter for a tibial implant or a femoral implant [fiducials associated with the prosthetic components are tracked] and modifying the range of motion based on the position or size parameter [using the computer to compare information from the tracking functionality obtained during the kinematic testing] (Para 0040-0043) [information on various types of prosthetic components, such as their size and mode of positioning, and to provide recommendations to the surgeons on component selection and positioning based on the patient data] (Para 0037).
Examiner’s Note:  The prior art teaches both planning and assessment of prosthetic components (Para 0020 & 0037)
Claim 39:  Murphy teaches – 
A method, comprising: 
generating a cutting plane through a proximal end of a tibia of a knee joint of a patient according to a cutting plane [after resection] (Para 0085); 
resecting through the tibial cutting plane (Para 0113-0119); 
inserting a spreading device between the resected proximal end of the tibia and a femur of the knee joint [a tensor for applying tension to the knee ligaments after resection of the patients' femur or tibia] (Para 0085);
applying varus and valgus stress to the knee joint when the knee joint is at one or more flexion angles (Table II, Elements Flexion/Extension angle, Varus/valgus extension and Varus/varus flexion); 
determining a first relative position of the tibia and the femur, and a second relative position of the tibia and the femur, during the application of the varus and valgus stress, respectively, for each knee joint flexion angle [assessment of the state of the balance of the knee by determining the gaps between the femur and the tibia at full flexion and full extension and at intervals in between as desired during diagnostic varus/valgus…tests] [user has acquired data from AP drawer, varus/valgus, and rotational testing] (Page 10, Para 0102);
Examiner’s Note:  The prior art discloses full flexion and full extension and at intervals in between during varus and valgus tests.  The Examiner contends that this disclosure means a first position at full extension under varus test and a second position at full extension under valgus test.  
determining a range of motion envelope [assess and provide feedback on the state of the soft tissues in a rage (sic) of motion, such as under varus/valgus,…stresses, and can suggest or at least ] (Page 6, Para 0073)  ; and 
outputting to a display device the range of motion envelope [displays position and orientation of these objects on a screen or monitor] (Page 7, Para 0078) ["position and orientation" denotes a position of an object in three-dimensional space with respect to all six degrees of freedom relative to a known coordinate system. When the object, such as a body part or a prosthetic component] (Page 0077).
Claim 42/39:  Murphy teaches further comprising generating one or more transformation matrices representing one or more of the first or second relative positions between the tibia and the femur (Page 4, Para 0030-0031 & 0045).
Claim 44/39:  Murphy teaches further comprising: receiving at least one position or size parameter for a tibial implant or a femoral implant [fiducials associated with the prosthetic components are tracked] and modifying the range of motion based on the position or size parameter  [using the computer to compare information from the tracking functionality obtained during the kinematic testing] (Para 0040-0043) [information on various types of prosthetic components, such as their size and mode of positioning, and to provide recommendations to the surgeons on component selection and positioning based on the patient data] (Para 0037).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20 & 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (U.S. Patent Application 2005/0234332 A1) and further in view of Thompson et al. (Thompson et al.  “Biomechanical Effects of Total Knee Arthroplasty Component Malrotation: A Computational Simulation”.  Journal of Orthopaedic Research. July 2011, Page 969-975; enclosed herein).
Claim 20/19:  Murphy teaches – 
wherein the first relative position represents a varus test and the second relative position represents a valgus test [assess and provide feedback on the state of the soft tissues in a rage (sic) of motion, such as under varus/valgus,…stresses, and can suggest or at least provide more accurate information…about soft tissue adjustments] (Page 6, Para 0073) and 
wherein the method further comprises determining a relative position between the femur and the tibia for each of the flexion angles [assessment of the state of the balance of the knee by determining the gaps between the femur and the tibia at full flexion and full extension and at intervals in between as desired during diagnostic varus/valgus…tests] [user has acquired data from AP drawer, varus/valgus, and rotational testing] (Page 10, Para 0102)
Murphy fails to teaches a maximum varus angle and a maximum valgus angle.  However, Thompson teaches a maximum varus angle [maximum value of 15° varus] and a maximum valgus angle [maximum value of 15° valgus] (Page 971, Varus/Valgus Knee Angle and Figure 2 & 4) in order to allow predictive capabilities for forward-dynamic simulations and help with the understanding the relationship between 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Murphy with the maximum valgus/varus angles as taught by Thompson in order to allow predictive capabilities for forward-dynamic simulations and help with the understanding the relationship between surgical parameters and the ability to perform important functional activities (Para 974, Discussion, Left Colum).
Claim 40/39:  Murphy teaches – 
wherein the method further comprises determining a relative position between the femur and tibia for each of a plurality of flexion angles of the knee joint [assessment of the state of the balance of the knee by determining the gaps between the femur and the tibia at full flexion and full extension and at intervals in between as desired during diagnostic varus/valgus…tests] [user has acquired data from AP drawer, varus/valgus, and rotational testing] (Page 10, Para 0102)
Murphy fails to teaches a maximum varus angle and a maximum valgus angle.  However, Thompson teaches wherein the first relative position represents a maximum varus angle [maximum value of 15° varus] and the second relative position represents a maximum valgus angle [maximum value of 15° valgus] (Page 971, Varus/Valgus Knee Angle and Figure 2 & 4) in order to allow predictive capabilities for forward-dynamic simulations and help with the understanding the relationship between .
 
Allowable Subject Matter
Claim(s) 21, 23, 25, 41, 43 & 45-46 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 26-32 & 34-38 is/are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Amirouche et al. (U.S. Patent Application 2004/0019382 A1) – Amirouche teaches A system and method for prosthesis fitting in joints comprising an artificial condyle and a spacer which cooperates with the condyle to form an artificial joint.  The spacer embedded with at least one sensor which is responsive to a force generated between the condyle and the spacer.  The artificial joint is adapted to move between a flexed position and an extended position defining a range of motion.  The sensor is responsive to the force and generates an output representative of that force.  The output is transmitted, either wirelessly or other, to a processor which utilizes an analysis program to display a representation of the forces applied.  A practitioner utilizing the displayed analysis may intraoperatively determine the adjustments and balancing required 
Hodgson et al. (U.S. Patent Application 2005/0119661 A1) – Hodgson teaches Methods and systems are described to quantitatively determine the degree of soft tissue constraints on knee ligaments and for properly determining placement parameters for prosthetic components in knee replacement surgery that will minimize strain on the ligaments.  In one aspect, a passive kinetic manipulation technique is used in conjunction with a computer aided surgery (CAS) system to accurately and precisely determine the length and attachment sites of ligaments.  These manipulations are performed after an initial tibial cut and prior to any other cuts or to placement of any prosthetic component.  In a second aspect, a mathematical model of knee kinematics is used with the CAS system to determine optimal placement parameters for the femoral and tibial components of the prosthetic device that minimizes strain on the ligaments.
Lavallee (U.S. Patent Application 2005/0101966 A1) – Lavallee teaches a system for determining the ideal theoretical position of a knee prosthesis comprising, for determining the position of a tibial prosthesis, means for: determining the shape of the tibia proximal part and its position relative to the centre of the ankle joint; determining a high point of the tibial plateau; calculating the position of the ankle, the orientation and the size relative to the tibia of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793